            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

JAMES E. OLIPHANT                                             PLAINTIFF

v.                        No. 3:18-cv-33-DPM

FCA US LLC, formerly known as
Chrysler Group LLC                                          DEFENDANT

                                 ORDER
      In the circumstances, the lack of a joint report of discovery dispute
is excused, and the motion to compel, NQ 22, is granted for good cause.
Oliphant must make his initial disclosures by 9 November 2018 to get
this case rolling.
      So Ordered.

                                                        v
                                        D.P. Marshall Jr.
                                        United States District Judge
